UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2274


JERRY A. HURST,

                  Plaintiff - Appellant,

          v.

CITY OF SALISBURY, MARYLAND; CHIEF WEBSTER; CAPTAIN WILEY;
OFFICER   SMULLEN,   in   their   individual  and   official
capacities; STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY;
MARSHALL MAJOR; MARTY A. HARBIN; JOHN D. MCGAVIN; MAXWELL
HUDDLESTON WIEGARD; GUY M. HARBERT, III; DOES 1-50, in their
individual and official capacities,

                  Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-02516-WDQ)


Submitted:   May 26, 2011                   Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry   A.    Hurst    appeals   the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed   the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Hurst v. City of Salisbury, Md., No. 1:10-cv-02516-WDQ

(D. Md. Oct. 18, 2010).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and    argument    would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                       2